395 F.2d 770
Leroy MATTHEWS, Appellant,v.UNITED STATES of America, Appellee.
No. 24796.
United States Court of Appeals Fifth Circuit.
June 17, 1968, Rehearing Denied July 30, 1968.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
John P. Keegan, New Orleans, La., for appellant.
Louis C. LaCour, U.S. Atty., John C. Ciolino, Harry Connick, H. P. Rowley, III, Asst. U.S. Attys., New Orleans, La., for appellee.
Before WISDOM and COLEMAN, Circuit Judges, and BOYLE, District Judge.
PER CURIAM:


1
This appeal from appellant's conviction by a jury of violations of Sections 4704(a) and 4705(a) of Title 26, U.S.C., is wholly without merit.  The judgment is affirmed.